FULL TEXT.
MAUCK, J.
Margaret Akers was charged in the mayor’s court with the unlawful possession of intoxicating liquor. The liquor in question was found in a room in a large building in which the accused had apartments. A door led from her apartments into a vacant room on the other side of the house where the liquor was found concealed. She had possible access to this room because the door connecting her apartments with the room was fastened by a latch and staple that could be opened from her side. There is, however, absolutely no evidence showing any knowledge on her part of the presence of the liquor and absolutely no evidence that she was ever in possession of the room where the liquor was found. There having been adduced no testimony connecting her with the possession either of the liquor or of the room in Which it was found we are required to reverse the judgment as not having been supported by the testimony.
The judgment is reversed and the case remanded to the mayor’s court.
(Middleton, PJ., and Thomas, J., concur.)